Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00210-CV

                         IN THE INTEREST OF E.B.K.-R., a child

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-00852
                         Honorable H. Paul Canales, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is AFFIRMED. No costs
shall be assessed against appellant.

       Manuel C. Rodriguez Jr.’s motion to withdraw is GRANTED.

       SIGNED September 11, 2013.


                                               _________________________________
                                               Karen Angelini, Justice